Citation Nr: 0925267	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to June 1971 
and from December 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.  

The Veteran contends that his tinnitus is related to noise 
exposure in service.  The Veteran reported that he was 
exposed to hazardous noise without ear protection during 
rifle training and simulated mortar blasts as part of basic 
training.  He also reported noise exposure while working in 
supply combat zones.  The Veteran reported that he asked his 
drill instructors about ringing in his ears and hearing 
problems, but was told the ringing and pain would resolve 
over time.  See August 2005 lay statement.  Post-service, the 
Veteran reported some noise exposure while working in 
security and law enforcement, but stated that he used ear 
protection.  He denied post-military recreational noise 
exposure.  See October 2008 VA examination.  He contends that 
he currently has difficulty hearing the television and radio 
as a result of his hearing loss and tinnitus.  See August 
2005 lay statement.

A review of the service records indicates the Veteran entered 
service with left ear hearing loss.  See July 1968 medical 
examination.  Beginning in 1970, the Veteran was evaluated 
for hearing loss on multiple occasions.  An April 1970 
hearing examination showed evidence of bilateral hearing 
loss.  In September 1970, the examiner noted bilateral 
hearing loss.  February 1971 records showed multiple 
occasions of evaluations for hearing loss.  On February 2, 
1971, the examiner noted borderline hearing loss.  A February 
17, 1971 record noted improvement, but continued to document 
bilateral hearing loss.  On February 24, 1971, the examiner 
noted considerable noise trauma to ears and restricted the 
Veteran's duties so that he would not be exposed to hazardous 
noise.  A May 1971 discharge examination report showed 
bilateral high frequency hearing loss.  In a November 1974 
medical examination report, left ear defective hearing was 
noted.  In a December 1976 treatment record the Veteran 
complained of and was treated for a left ear ache.  In 
January 1977, the Veteran complained of and was evaluated for 
hearing loss.  In a June 1978 medical history report, 
bilateral hearing loss was noted.  However, there is no 
evidence of complaints of or treatment for tinnitus.   

Post-service treatment records show treatment for hearing 
loss and tinnitus since 2005.  In October 2005, the Veteran 
was afforded a VA audiological examination for hearing loss.  
The examiner noted a history of treatment for bilateral 
hearing loss during service.  The examiner stated that there 
was no record acoustic trauma in service and no documentation 
of tinnitus, noting that the Veteran did not serve in combat.  
The examiner stated that with the preexisting high frequency 
hearing loss documented at service induction, he could not be 
50 percent or more certain that tinnitus was not also 
preexisting due to cochlear damage and hearing loss.  He 
opined that it was not as likely as not that tinnitus 
occurred during or as a result of military service.  

In a December 2006 VA audiological examination, the Veteran 
reported a history of hearing loss and tinnitus.  The Veteran 
reported a head trauma prior to the military at the age of 3, 
but no other causes of hearing loss or tinnitus.  Upon 
examination, the examiner opined that the Veteran's right ear 
hearing loss was incurred in service and that his preexisting 
left ear hearing loss was aggravated by service.  The 
examiner noted the Veteran's high frequency hearing loss 
documented at induction consistent with preexisting cochlear 
damage and possible tinnitus.  The examiner opined that he 
could not be 50 percent or more certain that the Veteran's 
tinnitus was not also preexisting due to the preexisting 
cochlear damage and hearing loss.  The examiner also stated 
that the Veteran's preexisting hearing loss and possibly 
preexisting tinnitus may be related to the Veteran's 
childhood head trauma.  The examiner opined that it is not as 
likely as not that the tinnitus occurred during or as a 
result of military service.  However, in light of his opinion 
that the tinnitus possibly preexisted service, the examiner 
did not provide an opinion regarding whether the Veteran's 
tinnitus was aggravated by service. 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, the Veteran's induction examination showed no 
evidence of tinnitus upon service entrance.  The VA 
audiological reports discussed above reported that the 
examiner could not be 50 percent or more certain that the 
Veteran's tinnitus was not preexisting.  Although the 
opinions are somewhat unclear, they suggest that the 
Veteran's tinnitus preexisted service.  However, neither VA 
examination report provided an opinion regarding aggravation 
during service, and therefore, the opinions do not represent 
clear and unmistakable evidence of a preexisting disability 
that was not aggravated by service in order to rebut the 
presumption that the Veteran did not have tinnitus on service 
entrance.  Thus, the VA examiner must provide an addendum 
opinion regarding whether the Veteran's tinnitus preexisted 
service and whether it was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who 
provided the October 2005 and December 
2006 VA audiological examinations.  The 
examiner should answer all of the 
following questions with a full rationale 
provided for each answer.  If this 
examiner is unavailable, another VA 
examiner should review the claims file and 
answer the questions, also providing a 
full rationale for each answer:

- Is there clear and unmistakable 
evidence that the Veteran's tinnitus 
preexisted either period of the 
Veteran's military service; 
    
- If so, is there clear and 
unmistakable evidence that the 
preexisting tinnitus was aggravated 
during either period of the Veteran's 
military service;  
    
- If the examiner finds that there is 
no clear and unmistakable evidence that 
the Veteran's tinnitus preexisted 
either period of military service, is 
it at least as likely as not otherwise 
etiologically related to either period 
of the Veteran's military service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


